                      UNITED STATES DISTRICT COURT
                          DISTRICT OF MONTANA                                     JAN 2 8 2020
                            BILLINGS DIVISION                                Clerk, us District Court
                                                                               District Of Montana
                                                                                      Billings


                                               CV-19-100-BLG-SPW-TJC
 LEROY NOT AFRAID AND
 GINGER GOES AHEAD,
                                                    ORDER
                     Plaintiff,

 vs.

 LOUISE ZOKAN-DELOS REYES,
 in her individual and official
 capacity; JO-ELLEN CREE, in her
 individual and official capacity and
 THE UNITED STATES OF
 AMERICA,

                    Defendants.



       Consent to the jurisdiction of a United States Magistrate Judge having been

either withheld or met with objection,

       IT IS ORDERED:

       1. The case remains assigned to the Honorable Susan P. Watters, United

States District Judge, for all further proceedings and entry of judgment.

       2.    Pursuant to 28 U.S.C. §636(b )(1 )(B), the case is referred to the

Honorable Timothy J. Cavan, United States Magistrate Judge, who will conduct all
necessary hearings and submit to the undersigned proposed findings of fact and

recommendations for the disposition of all motions excepted from the Magistrate

Judge's jurisdiction by 28 U.S.C. §636(b )(1 )(A).

3.   The Clerk of Court is directed to forthwith notify the parties of the making of

this Order.


                          ~
      DATED this      o?t      day of January, 2020.


                                       ~                /.J~
                                       Honorable Susan P. Watters,
                                       United States District Judge
